Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion to dismiss the amended complaint pursuant to CPLR 3211 (a) (1) and (7) (see, Leon v Martinez, 84 NY2d 83, 87-88; Grossman v Pharmhouse Corp., 234 AD2d 918, 919; Unadilla Silo Co. v Ernst & Young, 234 AD2d 754). Each of the causes of action in the amended complaint states a cognizable claim for declaratory or monetary relief based on theories of unconscionability or breach of contract (see, Grossman v Pharmhouse Corp., supra, at 919; Master Lease Corp. v Manhattan Limousine, 177 AD2d 85, 88-89, lv dismissed 80 NY2d 893). (Appeal from Order of Supreme Court, Erie County, Notaro, J. — Dismiss Pleading.) Present— Green, J. P., Hayes, Pigott, Jr., Scudder and Callahan, JJ.